PER CURIAM.
The Florida Appellate Rules, 32 F.S.A., 1968 Revision, as amended, are hereby amended in the following respects, viz:
Rule 2.1a.(4) (g), second paragraph, is amended to read as follows:
“When the Judge of a Civil Court of Record shall be unable because of absence, sickness, or any other cause or shall be disqualified by, or because of, interest, relationship or any other cause to discharge any duty whatever pertaining to his office, or when necessary for the prompt dispatch of the business of the Court, a Circuit Judge of the county in which the said Civil Court of Record is located may, with his consent, be designated by the presiding Circuit Judge to perform all the duties, and he shall be vested with all the powers of a Judge of the said Civil Court of Record and shall thereupon be an acting Judge of the said Civil Court of Record for a period not to exceed four weeks and thereafter to dispose of such matters as may have been heard or may be still pending before him.”
This amendment shall become effective immediately upon filing of this order. Proceedings commenced prior to the date of this order shall be governed by the rule as herein amended, unless prejudice be shown.
It is so ordered.
ROBERTS, C. J., and ERVIN, CARLTON, ADKINS, McCAIN and DEKLE, JJ., concur.
BOYD, J., dissents with opinion.